Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Margaret Carley on 07/22/22, and a telephone call with Ms. Carley on 08/05/22.


The application has been amended as follows: 

Claim 1. Please change “35 mg/kg to 40 mg/kg” to “35 mg/kg to 280 mg/kg”.

Claim 16. Please change “A method” to “The method”.

Claim 20. Please change “A method” to “The method”.

Please cancel all withdrawn claims. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants amendments to the claims have overcome the previous claim objections and 112 (a), (b), and (d) rejections and these rejections are hereby withdrawn. Applicant’s abandonment of 16/558496 has rendered moot the previous double patenting rejection. The closest prior art remains Stendel (US7638511) and Calabresi (US20020049200). Stendel teaches treating neuroblastoma with a composition comprising taurultam and/or derivatives of taurinamide, they teach that a methylol group on the taurinamide is necessary for activity as the active compounds are methylol transfer agents, and as such because it lack a methylol moiety upon hydrolysis, taurinamide (H2N-CH2-CH2-SO2-NH2) would not function to treat cancer since the methylol group is necessary for activity as is taught by Stendel. See hydrolysis scheme of taurolidine which releases 3 active methylol groups, and taurultam which releases 1 active methylol group to form taurinamide which is then converted to taurine. Thus, based on the teachings of the prior art taurinamide itself has no activity against cancers/neuroblastoma, and further the prior art does not teach that only the taurultam (which contains 1 methylol group upon hydrolysis to methylol-taurinamide which is then released and is known to be active against neuroblastoma see claims 1 and 3 in Stendel see also Col. 1, In. 34- 41; Col. 2, In. 14-19; Col. 3, In. 10-Col. 4, In. 56) and the taurinamide are administered alone with no carriers or formulation auxiliaries as is instantly claimed in claim 1.
Calabresi teaches that taurultam which under hydrolysis conditions in the body can release 1 methylol group for every molecule of taurultam is useful for treating/inhibiting tumor growth in neuroblastoma patients, and teaches that taurinamide derivatives which must have a methylol group (CH2OH) for activity against tumors/cancer, whereby the taurutam or other methylol containing derivative transfers the methylol group to the surface of the tumor which induces apoptosis in that cancer/tumor cell (See figure 1; Table 3; Table 2; [0004]; [0005]; [0015]; [0029-0031]). Thus, Calabresi also teaches that the methylol group is necessary for activity and as such the claimed taurinamide would have no effect on the tumor as it contains no active methylol groups for transferring to the tumor to induce apoptosis. Thus, there is no reason for one of ordinary skill in the art to incorporate 7 times the weight of taurinamide into the claimed method with 1 part by weight of taurultam because one of ordinary skill in the art would expect that the taurinamide would exhibit zero activity against neuroblastoma based on the teachings of Calabresi and Stendel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1, 16, 20 are allowed. Claims 2-13, 17-19, 26-27 are canceled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616